Citation Nr: 0207379	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  93-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula with muscle atrophy, 
some loss of sensation and osteomyelitis, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1983 until 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1992, from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued the 20 
percent disability evaluation for a fracture of the left 
tibia and fibula with muscle atrophy and some loss of 
sensation.  

The Board remanded the claim in November 1995 to obtain a VA 
examination of the veteran.  The Board again remanded the 
claim in May 1998 for additional development.  Subsequently, 
the RO has returned the case to the Board for appellate 
review.

In February 2001 the RO affirmed the determination previously 
entered.  

The case has been returned for further appellate review.


FINDING OF FACT

The disability of the left tibia and fibula is productive of 
moderate impairment with addtional functional loss due to 
pain or other pathology.  


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent for 
residuals of a fracture of the left tibia and fibula with 
muscle atrophy, some loss of sensation and osteomyelitis have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 4.118, 
4.124a, Diagnostic Codes 8599-5262, 5000, 7805, 8522 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In a rating decision in August 1986, the RO in Waco, Texas 
granted service connection for residuals of fracture of the 
left tibia and fibula with muscle atrophy and large tender 
postoperative scar.  The RO assigned a 40 percent rating under 
the provisions of Diagnostic Code 5262 of the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, effective from 
September 1985. 

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1987.  It was noted that the veteran 
was on tetracycline or "erythro" intermittently due to what 
was stated as chronic osteomyelitis, and clarified to mean 
scratches or abscesses on body which did not heal well.  There 
was no recurrent infection in the left leg itself.  The 
veteran stated there were no problems with movement or pain in 
the left leg.  An X-ray report indicated that the fracture was 
healed and stable.  

After review of the report of a routine future VA examination 
in November 1987, the RO proposed to reduce the evaluation to 
20 percent effective April 1, 1988 under Diagnostic Codes 
8599-5262 and so notified the veteran.  By letter dated May 2, 
1988, the veteran was notified that his award had been 
reduced.  

In a rating decision in August 1989, the RO confirmed and 
continued the 20 percent evaluation after review of a VA 
medical examination in July 1989.  A July 1989 X-ray report 
indicated that the fracture of the proximal tibia had healed 
in good position and alignment.   

In October 1991 the veteran requested an examination for an 
increased evaluation claiming that his left leg was worse.  
The RO notified him that evidence was needed showing that his 
service-connected left leg disability had increased in 
severity.  

In April 1992 the veteran requested an increase from 20 
percent to the original 40 percent due to increased pain in 
the injury site and that the tender scarring often broke into 
an open wound.  He reported receiving treatment at a VA 
medical center and that medication had been prescribed for 
inflammation.  Blood tests had been ordered as well as a 
computed tomography (CT) bone scan.  He requested that VA 
medical center treatment records be secured from April 1992.

The veteran was afforded a VA C&P medical examination of 
joints in June 1992.  His medical history noted that the last 
C&P examination was in 1987.  Since then, the veteran had not 
required antibiotic therapy nor rehospitalization for his 
leg.  He had been on no medication for this disability until 
Ibuprofen was prescribed two months earlier.  His main 
complaint was pain in the left leg described as aching in the 
upper tibia and some shooting pains that radiated down the 
anterior leg and was most troublesome with prolonged 
standing.  Simple activities of daily living were not limited 
by his leg symptoms, but the veteran noted that he avoided 
vigorous sports because of his leg.  He reported that once or 
twice a year, redness developed along the wound scar, but 
denied any drainage or overt evidence of underlying 
infection.  

The June 1992 VA examination showed a 3 cm by 12 cm scar 
along the medial and anterior aspect of the upper third of 
the left leg.  The skin was thin and shiny and minimally red.  
There was no heat or tenderness.  There was loss of vibratory 
and temperature sensation over the area.  The knee joint was 
not involved.  There was no dysfunction of either the knee or 
the ankle.  The muscle masses of the calves were symmetrical 
and measured 34 cm circumference in both legs 14 cm below the 
inferior patellar margin.  The left tibial surface was 
readily palpated beneath the scar, and was irregular along 
its antero-medial aspect.  There was no impairment of the 
knee.  There was no obvious functional deficit.  He stood on 
his heels and toes and was able to squat and arise without 
difficulty.  There was no knee or ankle impairment.  The 
examiner noted that neither joint was involved in the 
original injury.  The diagnoses were healed fracture of the 
proximal left tibia, scar secondary to the preceding, 
cutaneous nerve damage secondary to the fracture and no 
physical examination evidence of underlying osteomyelitis.  

A June 1992 X-ray was compared to a similar examination in 
March 1992.  The impression was an old healed fracture of the 
upper shaft of the tibia with some bony bridging between it 
and the fibula, unchanged from March 1992.  

VA outpatient treatment reports for March and April 1992 show 
that the veteran sought treatment for pain in the upper part 
of the left knee ongoing for two months with occasional 
breakdown of the overlying scar.  Medication was prescribed.  
He reported redness and tenderness in the left upper tibia.  
Testing was scheduled.  After a bone scan, acute 
osteomyelitis was ruled out in the upper left tibia but 
chronic osteomyelitis could not be ruled out.  

In a July 1992 rating decision the RO confirmed and continued 
the 20 percent disability evaluation.  The veteran was 
notified of the decision by letter dated in July 1992.  He 
disagreed with the decision and a statement of the case was 
issued in December 1992.  His substantive appeal was received 
in December 1992.  He requested a 10 percent increase in his 
current 20 percent disability evaluation due to the tender 
scarring on his leg, increased pain and frequent wounding of 
the tender scar from friction from clothing.  

Occasionally sores appeared when he was extremely ill.  His 
left ankle had some loss of motion compared to his healthy 
right ankle and his left foot had a relaxed position that was 
unequal to his healthy right foot.  He believed that the 
increased pain, constant wounding, and friction type sores at 
the wound site and the unequal positioning of the foot and 
loss of flexibility in the ankle combined to make a 
substantial impairment.  

In April 1993, the veteran submitted in writing a statement 
withdrawing his request for a travel board hearing.  He 
wished to amend his claim to include service connection for 
osteomyelitis and for tender and painful scar.  He reported 
having a draining sore in the scar area.  He was going to 
seek treatment and would provide the evidence.  

The Board remanded the case in November 1995 for further 
development in light of the veteran's contentions that he had 
osteomyelitis and a tender and painful scar.  He was to have 
a VA examination; however, notice of an examination was 
returned as undeliverable.  In June 1996 he wrote that he had 
been away and his mail had not been forwarded properly but 
that he was willing to report for an examination.  He stated 
that he often had severe pain in his lower left leg and 
ankle.  Occasionally, his leg had open sores that bled and 
the scar remained tender.  He also had more pain in his hip 
and lower back that he believed to be symptoms from his 
accident.  He had no surface feeling in his leg and his ankle 
joint was occasionally swollen.  He also did not have full 
range of motion in the ankle.  He failed to report for an 
examination scheduled in August 1996.

In November 1996 the RO confirmed and continued the 20 
percent disability evaluation.  Service connection for left 
ankle and left foot disabilities was denied.  It was noted 
that service medical records showed treatment for 
osteomyelitis.  The June 1992 VA examination showed no 
evidence of drainage at the scar site and no evidence of 
underlying infection.  There was no evidence of current 
underlying osteomyelitis; however, since osteomyelitis was 
shown in service, the condition would be evaluated with the 
20 percent evaluation for residuals of the fracture of the 
left tibia and fibula.  The RO denied a separate evaluation 
for the scar as there was no evidence that the scar was both 
painful and tender.  An extraschedular evaluation was 
considered and denied.  

The veteran was notified of the November 1996 rating decision 
in a supplemental statement of the case issued in December 
1996.  In December 1996 he requested that his file be 
transferred to Muskogee as he now resided in Oklahoma.  He 
requested that an examination be rescheduled and noted that 
he was submitting various medical reports.  

The veteran was afforded a VA C&P examination for joints in 
March 1997.  The medical history noted that he had sustained 
a fracture of his left tibia/fibula just below the left knee 
in a motor vehicle accident in 1984.  There were several 
surgical procedures including a bone graft from the left 
ilium in the period 1984 to 1985.  

The scar on his left upper leg eight inches medial just below 
the knee was healed but was prone to trauma.  He complained 
of a medial scar that broke open, pain in his left knee and 
pain and stiffness in the left ankle.  The examination showed 
no swelling of the joints, no deformity and no subluxation or 
instability.  The range of motion findings of the left knee 
were flexion to 120 degrees, extension to 0 degrees and for 
the left ankle were plantar flexion to 25 degrees and 
dorsiflexion to 0 degrees.  No evidence of osteomyelitis was 
shown at the time of the examination.  The diagnoses were 
minimal post-traumatic arthritis of the left knee; no 
significant abnormality of the left ankle, and scars as 
noted.  The examiner opined that the minimal osteoarthritis 
in his left knee was probably due to the fracture.

The same VA examiner conducted a VA C&P examination for scars 
on the same date in March 1997.  The medical history was that 
the veteran had an injury of the left lower leg with a 
fracture in 1984 requiring bone grafting and several surgical 
procedures in the 1984-1985 period.  The veteran complained 
that the scar just below his knee continued to break down.  
The scar on the lateral aspect just below his knee was 
basically asymptomatic.  The scar above the left iliac crest 
caused a burning sensation.  

Clinical findings were a medial scar eight inches by one half 
inch just below his knee right on the bone.  A scar on the 
lateral aspect just below the left knee posterolaterally 
eight inches by one eighth inch well healed with an 
insignificant small muscle hernia.  A six inch by one eighth 
inch scar just above the left iliac crest which was well 
healed.  There was no evidence of keloid formation, adherence 
or herniation.  There was no inflammation and none of the 
scars were tender to palpation.  There were no cosmetic 
effects and no limitation of function.  The diagnoses were 
medial scar on the left knee right on the bone and subject to 
repeated trauma and breakdown, well healed at the time of 
examination; lateral scar below left knee well healed with 
small muscle hernia, insignificant; and left iliac crest 
scar, well healed with subjective burning sensations.  The 
examiner commented that the main problem was the medial scar 
which was healed at that time but subject to repeated 
problems.  

In July 1997 the RO denied service connection for left ankle 
and left foot.  The veteran was notified by letter dated in 
July 1997.  

A supplemental statement of the case was issued in July 1997.  
The RO confirmed and continued the 20 percent disability 
evaluation.  The RO denied a separate evaluation for scars as 
the evidence did not show that the scars were tender and 
painful.  The RO also denied an extraschedular evaluation.  

Pursuant to instructions in the Board's May 1998 Remand, the 
RO requested that the veteran provide additional information 
regarding medical treatment and scheduled a medical 
examination.  The veteran failed to report for a fee based 
orthopedic examination.  A supplemental statement of the case 
issued in December 1999 confirming the 20 percent evaluation 
was returned and then remailed approximately one week later.  
A medical examination was rescheduled.  

At a March 2000 VA C&P examination for joints the veteran 
complained of pain in his lower left leg all of the time 
which was worse with walking.  He denied heat or swelling and 
gave no history of joint involvement.  He was on no 
medication except an occasional aspirin or Tylenol.  The left 
leg felt better with warmer weather.  Walking made the pain 
worse; but he could tolerate the pain and walk two or three 
miles if necessary.  He had been working at a new job as a 
cellular phone site technician and had not missed much work.  
The examination showed 33 cm in circumference in the right 
calf and 32 cm in circumference in the left calf, good 
strength in both legs, 2+ dorsalis pedis and posterior tibial 
pulses on the left, and no peripheral edema.  There was a 13 
cm x 4 cm well healed nontender scar which was depressed and 
had keloid formation in the scar.  It was medial to and also 
below the left knee.  The tibia had an irregular contour with 
palpation.  The diagnosis was pain in the left leg secondary 
to trauma to the leg with healed fractures of the left tibia 
and fibula with moderate functional loss in the left leg.  It 
was noted that the veteran failed to report for fee basis 
orthopedic examination.  

A supplemental statement of the case was issued in April 2000 
confirming and continuing the 20 percent evaluation.  

Subsequently, the veteran reported for an orthopedic 
examination scheduled in October  2000 at the Muskogee Bone 
and Joint and Sports Medicine Clinic.  The veteran's main 
complaint was aching around the proximal portion of the leg, 
not in the knee, just distal to the knee and in the area of 
the tibia/fibular joint proximally.  The examiner observed 
that the veteran walked with a fairly normal gait.  He had 
full range of motion of the knee and ankle.  He had a well 
healed scar and no apparent drainage.  He had tenderness 
about the proximal tibia/fibular joint but there was no loss 
of motion, instability, etc.  The examiner stated that a 
review of the X-rays showed a well healed proximal tibial 
fracture without any evidence of obvious osteomyelitis.  

The examiner's impression was that the veteran had some, but 
not a great deal of disability from a fracture which 
initially proved to be very difficult but has healed 
satisfactorily.  His disability appeared to be secondary to 
the scar tissue around the area and the bony healing as well 
as the synostosis between the proximal tibia and fibula which 
did not allow the veteran to transmit appropriate forces from 
the ankle into the proximal tibia/fibular joint because of 
the synostosis.  The examiner would not recommend that the 
veteran do heavy manual labor or a job that required 
prolonged standing, heavy lifting, etc.  In a January 2001 
addendum, the examiner wrote that the residuals of 
synostosis, scar tissue, and bony healing involved the joint 
structure and muscles.  These residuals caused excess 
fatigability with heavy manual labor, prolonged standing and 
heavy lifting.  The examiner apparently found no muscle 
atrophy or changes in the condition of the skin indicative of 
disuse.  There was pain on movement.  

With reference to another claim, the veteran submitted a 
November 2000 letter from LW, DC, who wrote that he had 
treated the veteran over a ten year period. According to the 
veteran, due to the open nature of the fractures, dirt and 
grass were embedded in the wound, which Dr. LW felt was the 
apparent source of the veteran's recurring, chronic 
"Osteomylitis (sic) Staph infection".  

This condition exacerbates under stressful conditions and 
requires antibiotic therapy.  The veteran had experienced 
numerous such occasions over the ten years of acquaintance.  

A supplemental statement of the case was issued in February 
2001.   


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Veterans Appeals (since March 1, 
1999, the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC) , in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  Consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2001).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. 
§ 4.45(f) (2001).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2001).

Favorable ankylosis of the knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation. A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Malunion of the tibia and fibula 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability and a 10 percent rating if such disability 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 30 decrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degress and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees with abduction, adduction, inversion 
or eversion.  38 C.F.R. § 4.71a; Diagnostic Code 5270.

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg.  38 C.F.R. § 
4.71a, Diagnostic Code 5275.  However, a note to this 
diagnostic code provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  Thus, a 
separate 10 percent evaluation for this abnormality is not 
authorized.

Under Diagnostic Code 8522, a zero percent evaluation may be 
assigned for mild incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal) nerve.  A 10 
percent evaluation requires moderate incomplete paralysis.  A 
20 percent evaluation requires severe incomplete paralysis. A 
30 percent rating requires complete paralysis with eversion 
of the foot weakened.  38 C.F.R. § 4.124a, Diagnostic Code 
8522 (2001). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40 (2001).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Osteomyelitis, acute, subacute, or chronic, if of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, is evaluated as 100 percent 
disabling.  

When there are frequent episodes, with constitutional 
symptoms, 60 percent is assignable.  With definite involucrum 
or sequestrum, with or without discharging sinus, 30 percent 
is assignable.  With discharging sinus or other evidence of 
active infection within the past 5 years, 20 percent is 
assignable.  Inactive, following repeated episodes, without 
evidence of active infection in past 5 years is ratable as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5000.

In addition, notes following Diagnostic Code 5000, provide 
that: A rating for osteomyelitis will not be applied 
following cure by removal or radical resection of the 
affected bone.  Note (2) further states that:  The 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001)


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the veteran inasmuch as the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 38 
C.F.R. § 3.159 (2001).  The RO provided the veteran a copy of 
the applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  

The RO asked the veteran to provide pertinent information 
regarding health care providers who may possess additional 
records pertinent to his claim for an increased evaluation of 
residuals of a fracture of the left tibia and fibula and an 
authorization form for release of records for each private 
medical provider.  The RO further notified the veteran that 
with this information, the RO would request the records.  The 
veteran did not reply.  The RO also notified the veteran that 
it would schedule a medical examination to obtain current 
medical evidence regarding his disability.  

Thus, it is concluded that the RO satisfied the duty to 
notify the veteran.  In addition, the RO had the veteran 
examined in respect to the disorder at issue.  The veteran 
was also afforded the opportunity to present testimony at a 
personal hearing.  Thus, the duty to assist the veteran has 
also been satisfied and he will not be prejudiced by the 
Board deciding the merits of his claim without remanding the 
case to the RO for consideration under the new legislation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).
Also, the Board recognizes that during the appeal period this 
case was previously remanded by the Board in November 1995 
and in May 1998 for additional development of the record, and 
to provide the veteran adequate an VA examination in 
connection with his claim.

The veteran has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore, the duty to assist him has been satisfied, and the 
Board is satisfied that all facts pertinent to the claim for 
a rating greater than 20 percent for residuals of a fracture 
of the left tibia and fibula with muscle atrophy, some loss 
of sensation and osteomyelitis have been properly developed.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Increased evaluation

The veteran has a 20 percent disability evaluation for 
residuals of a fracture of the left tibia and fibula with 
muscle atrophy, some loss of sensation and osteomyelitis.  
The RO assigned this rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 8599-5262 according to the November 
1996 rating decision.  Diagnostic Code 8599 is used to 
identify peripheral nerve disabilities that are not 
specifically listed in the Schedule and 5262 is the 
Diagnostic Code assigned to the residual condition on the 
basis of which the rating is determined.  See 38 C.F.R. §§ 
4.20, 4.27 (2001).

The veteran's left leg sensory deficit is rated under 
Diagnostic Code 8599.   The veteran's disability is rated 
under the directives of 38 C.F.R. § 4.124a for Diseases of 
the Peripheral Nerves.  Those types of disabilities are rated 
based on complete and incomplete paralysis of various nerves.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

The Board notes that in July 1986 the VA examiner thought 
that the anterior peroneal nerve might be involved.  Under 
Diagnostic Code 8522 which deals with the superficial 
peroneal nerve, a zero percent rating is assigned for mild 
incomplete paralysis and a ten percent rating is assigned for 
moderate incomplete paralysis.  Therefore, consideration 
under that Diagnostic Code would be of no benefit to the 
veteran.

There is no evidence of record showing that the left leg is 
shorter than the right leg.  In any case, a note to 
Diagnostic Code 5275 provides that ratings based on 
shortening of the leg are not to be combined with other 
ratings for fracture or faulty union in the same extremity.  
Thus, even if the left leg were shorter than the right leg, a 
separate 10 percent evaluation for this abnormality would not 
authorized.

Significantly the Board notes that the October 2000 
examiner's impression was that the veteran's fracture 
initially proved to be very difficult but had healed 
satisfactorily. 

Initially, the Board notes that the record does not show 
nonunion of the fractures which is the essential element for 
consideration of a 40 percent rating under Diagnostic Code 
5262.  No examiner reported ankylosis of the left knee or 
left ankle to permit the application of Diagnostic Code 5256 
or 5270. A 30 percent evaluation may also be assigned for 
severe subluxation or lateral instability of the knee.  In 
any event, subluxation and lateral instability has not been 
reported as a clinical feature of the veteran's left tibia 
disability.  

As the Board noted earlier, a 30 percent maximum evaluation 
under Diagnostic Code 5262 may be assigned for impairment of 
the tibia with marked knee or ankle disability.  This is not 
the veteran's case.  A VA examination in March 1997 showed no 
abnormality of the left ankle or evidence of a left foot 
disability. With regard to the left knee, there was full 
range of motion, no swelling, no deformity and no subluxation 
or instability.  

In March 2000, the veteran gave no history of joint 
involvement.  He only occasionally used over the counter 
medication for pain in his left leg.  The VA examiner in 
March 2000 concluded that the veteran had moderate functional 
loss in the left leg.  

The orthopedic examiner in October 2000 did not assess marked 
impairment of the left knee.  The veteran had some, but not a 
great deal of disability from the fracture of the left tibia 
and fibula.  The impact on his employment was only that he 
should not do heavy manual labor or work at a type of job 
that required prolonged standing or heavy lifting.  Although 
the veteran complained of pain on movement and  aching around 
the proximal portion of the leg and in the area of the 
tibia/fibular joint proximally, he walked with a fairly 
normal gait, had no loss of motion or instability, and there 
were no muscle atrophy or skin condition changes indicative 
of disuse.  The veteran's left knee disability has not been 
characterized as marked by any competent medical authority.  
No more than moderate disability was shown which does not 
warrant more than a 20 percent disability rating under Code 
5262.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disability.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the March 1997 VA examiner diagnosed 
minimal post-traumatic arthritis of the left knee that was 
probably due to the fracture.  No limitation of motion of the 
left knee was shown.  Under Diagnostic Code 5003 for 
degenerative arthritis, in the absence of limitation of 
motion, with X-ray findings of arthritis involvement of two 
or more major joints, a 10 or 20 percent evaluation might be 
assigned.  

However, in this case, the evidence does not show involvement 
of two or more major joints based on X-ray findings.  The 
Board further notes that to assign a separate rating for the 
left knee based on arthritis would amount to pyramiding.  

Since the manifestations of knee "disability" contemplated by 
the percentage ratings of Diagnostic Code 5262 are for the 
most part unspecified, it is reasonable to conclude that 
Diagnostic Code 5262 could encompass limitation of motion or 
other manifestations of arthritis along with other 
manifestations of a knee disability.  Thus, to assign 
separate evaluations would be to compensate the veteran more 
than once for his same symptoms of pain and motion 
limitation.

In addition, there was no evidence of obvious osteomyelitis 
at the October 2000 examination and prior VA examinations.  
Although a letter from the veteran's chiropractor written in 
November 2000 indicates that the veteran had recurring 
chronic osteomyelitis staph infections during the prior ten 
year period, the evidence of record during that period does 
not show the presence of osteomyelitis.  At the November 1987 
VA examination, the examiner noted that there was no 
recurrent infection in the left leg.  

In June 1992, the veteran reported that since the last C&P 
examination in 1987 he had not required antibiotic therapy 
nor rehospitalization for his leg.  Although in April 1993, 
the veteran reported having a draining sore in the scar area 
and that he was going to seek treatment and would provide the 
evidence, there is no indication in the record that he did 
so.  As there is no evidence of repeated episodes or active 
infection, a separate evaluation for osteomyelitis is not 
warranted.

Based on the foregoing medical evidence, we conclude that a 
separate evaluation for scars is not warranted.  Although the 
veteran claims that the scar below his knee breaks open and 
drains, the medical evidence of record shows that the scars 
are well-healed, nontender, with no cosmetic effects and no 
limitation of function. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2001), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no schedular basis upon which to assign a 
higher disability evaluation higher than the 20 percent 
awarded herein.  

The veteran's primary complaint regarding his residuals of a 
fracture of the left tibia and fibula is pain.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

On the other hand, the October 2000 medical examiner recorded 
that the veteran demonstrated pain on movement.  The examiner 
further recorded that residual disability of the left tibia 
and fibula included excess fatigability with heavy manual 
labor, prolonged standing and heavy lifting.  Previously, on 
examination in March 2000 the VA examiner reported moderate 
functional loss in the left leg.  In the aggregate the Board 
finds that the foregoing clinical observations leave the 
Board no alternative but to conclude that functional loss due 
to pain is an inherent factor in the veteran's overall left 
lower extremity disability.

A liberal application of the criteria under 38 C.F.R. 
§§ 4.45, 4.59 to the facts and circumstances of this case 
permits assignment of an additional 10 percent evaluation 
under the applied diagnostic code 5262 for an increased 
evaluation of 30 percent.  The maximum schedular evaluation 
of 40 percent under this code is not warranted as there is no 
evidence of nonunion of the tibia and fibula, etc.  As the 
Board noted earlier, there is no evidence of ankylosis which 
would permit a higher evaluation of 40 percent under 
diagnostic codes 5256 or 5270.  There has been no showing of 
limitation of left leg extension to 30 degrees, thereby 
precluding assignment of a 40 percent evaluation under 
diagnostic code 5261.

In sum, the manifestations exhibited by the veteran as 
presented in the evidence submitted in support of his request 
support a grant of entitlement to an increased evaluation of 
not more than 30 percent.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but did not grant entitlement to 
an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his 
residuals of a fracture of the left tibia and fibula.  The 
record in this case does not demonstrate that the veteran's 
left lower leg disability markedly interferes with employment 
or that he has required frequent periods of hospitalization 
for this disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation of 30 percent for 
residuals of a fracture of the left tibia and fibula with 
muscle atrophy, some loss of sensation and osteomyelitis is 
granted, subject to the criteria governing the payment of 
monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

